Exhibit 4.6 Return to: Prepared by: Dennis A. Barbour, 4415 Electric Road, Roanoke, Virginia 24018 This instrument should be indexed as a “subsequent instrument,” pursuant to N.C.G.S. § 161-14.1, and is intended to modify, amend and/or supplement the following previously registered instruments : Deed of Trust recorded in Deed Book 4570, page 969, as corrected and amended by Corrected Deed of Trust recorded in Deed Book 4573, page 1676. MODIFICATION OF deed of trust, SECURITY AGREEMENT, AND ASSIGNMENT OF leases and RENTS (North Carolina) This Deed of trust is also a Security Agreement under Article 9 of the Uniform Commercial Code, with Grantor as DEBTOR and Beneficiary as Secured Party. THIS INSTRUMENT COVERS GOODS THAT ARE OR ARE TO BECOME FIXTURES ON THE REAL PROPERTY DESCRIBED HEREIN. ACCORDINGLY, IN ADDITION TO ITS BEING FILED AS A DEED OF TRUST, IT SHOULD ALSO BE FILED AND INDEXED AS A FIXTURE FILING PURSUANT TO THE North CAROLINA UNIFORM COMMERCIAL CODE. This MODIFICATION OF DEED OF TRUST, SECURITY AGREEMENT, AND ASSIGNMENT OF LEASES AND RENTS (the “ Modification ” ) is made as of April 26, 2016, by and among: Grantor/ Debtor : OPTICAL CABLE CORPORATION , a Virginia corporation (and successor by merger to SUPERIOR MODULAR PRODUCTS INCORPORATED ) (“ Grantor ” or “ Debtor ”), whose address is 5290 Concourse Drive, Roanoke, Virginia 24019; To and for the benefit of Trustee : ANDREW B. AGEE , as Trustee (“ Trustee ”) whose business address is 36 Church Avenue SW, Roanoke, Virginia 24011, and Grantee/Beneficiary/ Lender : BANK OF NORTH CAROLINA , a North Carolina banking corporation (and successor by merger with VALLEY BANK ) (“ Grantee ”, “ Beneficiary ”, or “ Lender ”), whose address is P.O. Box 1148, Thomasville, NC 27361-1148 1 THIS DEED OF TRUST IS A MODIFICATION OF A DEED OF TRUST recorded in Deed Book 4570, Page 969, as corrected and amended by Corrected Deed of Trust recorded in Deed Book 4573, page 1676 (collectively, the “ Deed of Trust ”), which is modified and amended by this Modification. Since the recordation of the Deed of Trust, the following events have occurred: (1) Superior Modular Products Incorporated merged into Optical Cable Corporation, with Optical Cable Corporation being the surviving entity, (2) Valley Bank merged into Bank of North Carolina, with Bank of North Carolina being the surviving entity, (3) Grantor and Beneficiary have entered into a new Credit Agreement dated the same date as this instrument which amends, modifies, continues, and restates the Credit Agreement dated May 30, 2008, as referenced in the Deed of Trust prior to this Modification, and (4) Beneficiary appointed and substituted Andrew B. Agee as Trustee under the Deed of Trust by instrument recorded prior to this instrument. MODIFICATION. Grantor, Trustee, and Lender hereby modify the Deed of Trust as follows: 1.Definitions. The definitions of Agreement, Grantor , Beneficiary and Obligations as set forth in the Deed of Trust are modified to provide as follows, and the definitions of Credit Agreement, Notes, and Prior Agreement are added as follows: (a) Agreement. The word “Agreement” means the Prior Agreement as amended, modified, continued, and restated by the Credit Agreement. (b) Grantor. The word “Grantor” means Optical Cable Corporation, a Virginia corporation and successor by merger to Superior Modular Products Incorporated. (c) Beneficiary. The word “Beneficiary” means Bank of North Carolina and its successors and assigns. (d) Obligations. The word “Obligations” means (i) all of the Obligations as defined in the Deed of Trust, (ii) all obligations stated or referred to in this Modification including, without limitation, all Future Advances as described below, and (iii) all “Obligations” as defined in the Credit Agreement including but not limited to the Notes (together with any and all modifications, extensions, amendments, consolidations, substitutions, replacements, supplements, or renewals thereof), all of which are incorporated herein as if fully set forth in this Modification. (e) Credit Agreement. The word “Credit Agreement” means the Credit Agreement by and between Grantor and the Beneficiary of even date herewith, as the same may be amended, restated, renewed, extended, supplemented or otherwise modified from time to time, which Credit Agreement amends, modifies, continues, and restates the Prior Agreement. 2 (f) Notes. The word “Notes” means the three promissory notes of even date herewith executed and delivered pursuant to the Credit Agreement by Grantor in favor of Beneficiary as follows: Revolving Credit Note in the principal amount of $7,000,000.00, Term Loan A Note in the principal amount of $1,816,609.03, and Term Loan B Note in the principal amount of $5,271,410.83, as the same, or any of them, may be amended, restated, renewed, extended, supplemented or otherwise modified from time to time. (g) Prior Agreement. The words “Prior Agreement” shall mean the Credit Agreement dated May 30, 2008, in the total principal amount of $17,000,000.00 as described in the Recitals on page two of the Deed of Trust, which has been amended, modified, continued, and restated by the Credit Agreement. 2.Agreement. All references in the Deed of Trust to “Agreement” shall mean the “Agreement” as defined in this Modification. 3.Beneficiary. All references in the Deed of Trust to “Grantor” and “Beneficiary” shall mean the “Grantor” and “Beneficiary”, respectively, as defined in this Modification. 4. Obligations. All references in the Deed of Trust to “Obligations” shall mean the “Obligations” as defined in this Modification. 5. Trustee.
